C. D. Bayamón. Injunction para recobrar, etc.
(Por la Corte a propuesta del
Juez Asociado Señor Snyder.)
POR cuanto, en este caso la Corte de Distrito de Bayamón dictó sentencia en contra de los demandados el día 4 de marzo de 1942, interponiendo éstos recurso de apelación el día 6 del mismo mes y año, habiéndose entregado la transcripción de evidencia al secretario de la corte inferior el día 20 de abril de 1942, fecha incluida dentro de una prórroga concedida por la corte inferior;
PoR cuanto, el secretario de dicha corte procedió a poner de su puño y letra en el documento contentivo de la transcripción de evi-dencia la fecha de radicación, mas omitió hacer entrada alguna en el libro de radicaciones;
POR cuanto, la demandante apelada ha radicado una moción pi-diendo la desestimación de la apelación por los fundamentos (a) de no haber sido debidamente radicada la transcripción de evidencia ante el secretario de la corte de distinto, y (ó) que los apelantes han incu-rrido en negligencia y falta de buena fe en el perfeccionamiento del recurso interpuesto ya que no han hecho gestión alguna para someter a la aprobación de la corte inferior la transcripción de evidencia, todo en violación de los Artículos 59 y 65 del Reglamento de este Tribunal;
*961POR Cuanto, no creemos necesario resolver en este momento si la radicación de la transcripción de evidencia en la corte inferior fué debidamente hecha;
Pos tanto, haciendo uso de la discreción que el artículo 59 del Reglamento de este Tribunal nos concede (Morales v. López, 57 D.P.R. 301, 302) denegamos la moción de desestimación por entender que no ha habido negligencia y falta de buena fe en la tramitación de esta ape-lación por parte de los apelantes, especialmente cuando antes de cele-brarse la vista de la moción de la apelada, los apelantes habían archi-vado la transcripción de autos en este Tribunal (López v. Andrades, 47 D.P.R. 309, 310).
El Juez Asociado Sr. Do Jesús no intervino.